DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. However, since the Applicant has moved claims 2-3 into the independent claim 1, the U.S.C. 102(a)(1) rejection has been withdrawn and replaced with a U.S.C. 103 rejection using the same art, i.e. Wolf (US 20140074182 A1). 
	The Applicant has stated that the art of Wolf does not note the advantageous features of the Applicant’s claimed invention and therefore it would not be obvious to apply the art of Wolf. The Examiner respectfully disagrees. The art of Wolf discloses an implantable illuminating device that comprises the same structure of the claim, thus it would capable of performing these advantageous aspects the Applicant has pointed out. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In regards to claim 19, it is unclear how this optical cladding component can have curved sides and still be considered a square. Also, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Referring to something as “substantially square” is a relative term since anything can be substantially square compared to something else.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 103 as being obvious over Wolf (US 20140074182 A1).
	In regards to claim 1, Wolf discloses an implantable illuminating device intended to be implanted in a living being with a view to locally illuminating a region of said living being (Par. 0021), said device comprising a probe having an architecture that is elongate along an axis between a near end and a far end, said probe taking the form of a rod of circular section of constant diameter overall its length (Par. 0016 discloses the device being a probe and Fig. 6a and 6b show the probe being elongate between a near and far end and taking the form of a rod), said architecture being characterized in that it is produced from:
Par. 0017 discloses the device comprises an optical fiber, element 101; the core shown in Fig 7a element 1004; the cladding being element 1005, and the protective coating being element 1009), 
	a jacket (the jacket element is mapped to the cap, element 109, in Figure 6b), 
	and in that said architecture comprises: 
a plurality of successive segments along its longitudinal axis, each segment having a section containing a plurality of concentrically superposed layers, in which each segment comprises a section containing a plurality of superposed layers that is different from the section of each adjacent segment (Fig. 6A shows four ring segments in section 112, each having an electrode layer with an insulating layer and cable 102 underneath. Fig. 7a and its description shows the layered structure of the underlying fiber 1000, which is the same as fiber 102 from Fig. 6A), 
at least a first segment along which said stimulating optical fiber is jacketed by the jacket (Fig 7a the lowest part of the figure shows the optical fiber encased with the jacket/cap; see also 0089), 
at least a second segment extending said first segment, in which said stimulating optical fiber is stripped to remove its protective coating so as to leave behind only its core and its optical cladding jacketed by the jacket (par. 0089 discloses the stripping of the fiber, see also the upper utmost part of Fig 7a shows the second segment and Fig 6b shows that this section is just enclosed by the jacket/cap 109),
at least a terminal segment the section of which comprises only said jacket said terminal segment comprising the far end of the probe and in that this far end is configured so as to be Fig 6b shows the terminal section that only comprises the jacket 109 at the far end of the probe).  
Wolf further discloses wherein the section of the first segment comprises a first layer comprising the optical-fiber core a second layer comprising the optical-fiber cladding, a third layer comprising the protective optical-fiber coating, a fourth layer comprising the jacket and an external fifth layer composed of a tube (Fig 7a shows the first segment (below the lateral line) comprises the optical fiber 1004, the cladding 1005, and the protective coating 1009 and Fig 6b shows the jacket/cap 109 encasing as the fourth layer). 
	Wolf does not explicitly disclose there being a fifth layer composed of a tube, but rather the jacket/fourth layer acts as the tube here. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a fifth layer of tubing to allow for extra protection instead of having the jacket act as the tube, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Wolf further discloses wherein, the section of the second segment extending said first segment and the section of which comprises a first layer comprising the core of said optical fiber, a second layer formed from the cladding of the optical fiber, and a third layer comprising said jacket, the device also comprises a fourth layer comprising said tube (Fig 7a shows the second segment (above the lateral line) comprises the optical core 1004, the cladding 1005, and the jacket can be seen encasing the whole in Fig 6b). 
	Wolf does not explicitly disclose there being a fourth layer composed of a tube, but rather the jacket/fourth layer acts as the tube here. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a fourth layer of tubing to 
	In regards to claim 8, Wolf discloses the device as claimed in claim 1 further comprising a connecting segment, located upstream of the first segment, the section of which comprises a first layer formed from the core of the fiber, a second layer formed from the optical-fiber cladding, a third layer formed from an adhesive and a fourth layer formed from a ferrule (Par. 0082 discloses an optical connector [103]). 
	In regards to claim 9, Wolf discloses the device as claimed in claim 1 further comprising a light source to which is optically connected said probe via its near end (Par. 0090 discloses light travels through the optical fiber and out the distal end; see also Abstract).  

4.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US 20140074182 A1) in view of Cully (US 20120136385 A1). 
	In regards to claim 5, Wolf discloses the device as claimed in claim 1 except for wherein the tube is made from a radiopaque material.
	However, in the same field of endeavor, Cully does disclose that implantable guide tubes are made of radiopaque material (Par. 0055) for the purpose of facilitating generally accurate positioning within the body (Par. 0025). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Wolf and modified them by having the guide tube comprise radiopaque material, as taught and suggested by Cully, Par. 0025 of Cully).
5.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US 20140074182 A1) in view of Rogers (US 20150273236 A1). 
	Wolf discloses the device as claimed in claim 1 except for the device further comprising a stopping member associated with at least one spacer in order to adjust the penetration of the probe and the position of its far end.
	However, in the same field of endeavor, Rogers does disclose a waveguide member, i.e. an optical fiber (Par. 0004) that comprises an intermediate member that comprises a spacer (Par. 0300) for the purpose of varying characteristics of the probe. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Wolf and modified them by having the device comprise a stopping member, as taught and suggested by Rogers, for the purpose of varying characteristics of the probe.
6.	Claim 11 is rejected under U.S.C. 103 as being obvious over Wolf (US 20140074182 A1) in view of Gregory (US 5304171 A). 
Wolf discloses the device as claimed in claim 1 except for the device further comprising at least one centering member for centering said stripped stimulating optical fiber, said centering member being positioned around said optical fiber and arranged to form a shim for said stripped optical fiber.
However, in the same field of endeavor, Gregory does disclose the use of a centering member (claim 3) for the purpose of holding the optical fiber in a particular position. 
Claim 3 of Gregory). 
7. 	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf and Gregory as applied to claim 11 and in view of Ronnekleiv (US 7003184 B2). 
	The combined teachings of Wolf and Gregory as applied to claim 11 discloses the device as claimed in claim 11, wherein said centering member comprises a cylindrical sleeve having one or more external lateral grooves. 
	However, in the same field of endeavor, Ronnekleiv discloses a fiber optic probe device that comprises a cylindrical sleeve (Fig 11) for the purpose of inserting the optical fiber into. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Wolf and Gregory and modified them by having the device comprise a sleeve, as taught and suggested by Ronnekleiv, for the purpose of inserting the optical fiber into it and aiding in the device’s effectiveness. 
	However, the combined teachings do not disclose the device comprising lateral grooves. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to add lateral grooves because Applicant has not disclosed that the lateral grooves provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected a sleeve without lateral grooves and applicant’s invention, to perform equally well with or without grooves because both would perform the same function of encasing the optic fiber equally well.
. 
8.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf and Gregory as applied to claim 11 and in view of Cully (US 20120136385 A1).  
In regards to claim 15, the combined teachings of Wolf and Gregory as applied to claim 11 discloses the device as claimed in claim 11 except for wherein said centering member is made of a radiopaque material. However, in the same field of endeavor, Cully discloses that radiopaque materials are common to use in optical fiber/ implantable illuminating devices (Par. 0055) for the purpose of facilitating generally accurate positioning within the body (Par. 0025).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Wolf and Gregory and modified them by having the centering member comprise radiopaque material, as taught and suggested by Cully, for the purpose of facilitating generally accurate positioning within the body (Par. 0025 of Cully).
9.	 Claim 16 and 18 are rejected under U.S.C. 103 as being obvious over Wolf (US 20140074182 A1) in view of Cottrell (WO 2007120678 A2). 
In regards to claim 16, Wolf discloses the device as claimed in claim 1 except for the device further comprising an optical feedback system comprising at least a first feedback optical fiber comprising an input optical end configured to capture an optical signal and an output optical end configured to transmit the captured optical signal, said first feedback optical fiber being wound helically around the stimulating optical fiber over at least one portion of the length of said stimulating optical fiber.
Fig 1A; see also Par. 0023) since this is a well-known geometry. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Wolf and modified them by having the optical fibers helically wound around one another, as taught and suggested by Cottrell, since this geometry is well known in the art (Par. 0023 of Cottrell).
In regards to claim 18, the combined teachings of Wolf and Cottrell as applied to claim 16 discloses the device as claimed in claim 16 wherein the input optical end of the first feedback optical fiber and the input optical end of the second feedback optical fiber are located at different lengths from the optical output of the stimulating optical fiber (The Applicant appears to be claiming the ends of these two fibers are spaced apart and terminate at different distances. Fig 1A and 1B of Cottrell show this).
Allowable Subject Matter
10.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792 


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        05 January 2022